Case 2:16-cv-09321-KSH-CLW Document 36 Filed 09/30/19 Page 1 of 2 PageID: 115



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 JESY CRUZ; LUIS RODRIGUEZ; AND
 MERCEDES TRINIDAD: on behalf of themselves
 and all other persons similarly situated,
                      Plaintiffs,                         Civil No.: 16-9321 (KSH) (CLW)
       v.
                                                                      Order
 JMC HOLDINGS, LTD. d/b/a DOMINO’S
 PIZZA; JOHN CILMI; and JOHN DOES #1-10,
                      Defendants.

       Upon consideration of named plaintiffs’ consent motion for settlement (D.E. 34), and for

the reasons set forth in the opinion filed herewith,

       IT IS on this 30th day of September, 2019, hereby

       ORDERED that the proposed class, defined as “[a]ll persons who are or were employed

by defendants in the United States at any time since December 14, 2013, to the entry of judgment

in this case . . . as delivery drivers, who were not paid statutory minimum wages ‘free and clear’

and/or who were not paid proper overtime premium pay” is certified pursuant to Fed. R. Civ. P.

23, and is approved to proceed pursuant to 29 U.S.C. § 216(b) under the Fair Labor Standards Act;

defendants and all class members who have not opted out are bound by the settlement agreement

(the “Settlement Agreement”) (D.E. 34-1); and it is further

       ORDERED that the Settlement Agreement is fair, reasonable, and adequate and is

approved; and it is further;

       ORDERED that named plaintiffs’ counsel’s application for reasonable fees and costs is

approved in the amount of $19,271.83; and it is further
Case 2:16-cv-09321-KSH-CLW Document 36 Filed 09/30/19 Page 2 of 2 PageID: 116



       ORDERED that named plaintiffs’ request for a service award in the amount of $3,000.00

each is approved; and it is further

       ORDERED that this case shall be marked as closed by the Clerk and shall be dismissed

with prejudice.



                                                        /s/ Katharine S. Hayden
                                                        Katharine S. Hayden, U.S.D.J.




                                             2
